Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Meredith Corporation: We consent to the incorporation by reference in the registration statement No. 333-72635 on Form S-3 and No. 333-87888, No. 333-21979, No. 333-04033, No. 33-2094, No. 2-54974, No. 33-59258, and No. 333-125675, each on Form S-8 of Meredith Corporation of our report dated August 24, 2009, with respect to the consolidated balance sheets of Meredith Corporation and subsidiaries as of June30, 2009 and 2008, and the related consolidated statements of earnings (loss), shareholders’ equity, and cash flows for each of the years in the three-year period ended June30, 2009, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of June30, 2009, which report appears in the June30, 2009 annual report on Form 10-K of Meredith Corporation. /s/ KPMG LLP Des Moines, Iowa August
